Citation Nr: 0327060	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from February 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied service connection for residuals of lumbar 
strain.  The Board notes that in a December 2001 rating 
decision the Albuquerque RO determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a back 
injury and decided the claim on the merits.  

The Board, however, does not have jurisdiction to consider a 
claim that has been previously finally adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the VA RO in 
Albuquerque reopened the claim, the issue is as stated on the 
title page.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).

The Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.  

The issue of entitlement to service connection for residuals 
of a low back injury will be discussed in the remand portion 
of this decision.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the Veterans Claims Assistance Act of 2000 (VCAA) is 
premature at this time.  

The veteran presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge of the Board in 
September 2002.  A copy of the hearing transcript is attached 
to the claims file.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a low back injury in a March 1979 decision.

2.  The evidence submitted since the RO's March 1979 decision 
bears directly or substantially upon the issue at hand, is 
not essentially duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1979 decision wherein 
the RO denied the claim of entitlement to service connection 
for residuals of a low back injury is new and material, and 
the claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Review of the record reflects that the veteran initially 
filed a claim in May 1974 for service connection for a lower 
back injury that occurred in February 1973 and was treated at 
a field medical station in Subic Bay, Philippine Islands.  

Service medical records show that in May 1973 the veteran 
complained of lower back pain of two months duration.  He had 
been lifting a heavy pallet and hurt his back.  An 
examination revealed tenderness over the area.  The report of 
a  consultation with a medical officer shows a three month 
history of low back pain after acute flexion trauma.  There 
was an area of pain and tenderness from T12 to L3.  There was 
no radiation, and reflexes and straight leg raising were 
within normal limits.  X-rays were within normal limits.  The 
impression was high lumbar muscle spasm.

In December 1973 the veteran complained of lower back pain 
after jarring his back when riding as an instructor/passenger 
in a vehicle that hit a bump.  There was a very tender area 
at approximately L2-L3.  The impression was acute back 
strain.  
In April 1974 the veteran stated he strained his back the 
previous day when he was lifting boxes and crates.  Upon 
examination no spasm was noted.  The impression was mild back 
strain.  At a separation examination in May 1974 the clinical 
evaluation was normal for spine, other musculoskeletal.  The 
examiner noted low back pain but did not consider it 
disabling.  

A VA Compensation and Pension (C&P) examination was scheduled 
in August 1974; however, the veteran failed to report.  

In December 1977 the veteran requested that his claim for a 
low back condition be reopened.  He reported having been 
treated several times at a VA hospital starting three months 
after discharge.

His complete VA outpatient treatment records received in 
March 1978 show that he sought treatment approximately one 
week after service discharge with complaints of scrotal, 
groin and left lower quadrant pain.  He then sought treatment 
in October 1974 for an unrelated disorder.

He was seen in June 1975 for low back pain and reported a 
history of having low back pain for a long time that was more 
acute the past 10 days with no history of trauma.  The pain 
radiated and numbed the left leg.  The report of a series of 
lumbosacral spine x-rays in June 1975 notes a history of two 
years of low back pain with a 10 day exacerbation.  The x-
rays showed bilateral spondylolysis of L-5 with grade I 
spondylolisthesis.  There appeared to be bilateral defects in 
the pars inter-articularis of L-5.  There was grade I 
spondylolisthesis of L-5 on S-1.  The remainder of the 
lumbosacral spine was normal.  

The undated report of an orthopedic consultation, although 
the copy is poor, shows he reported having prior back pain in 
1973.  He had severe low back pain with radiation.  The x-
rays were negative for spondylosis and degenerative joint 
disease.  The diagnosis was atypical low back pain syndrome.  

The veteran did not report for a scheduled VA examination in 
April 1978.  He was notified in April 1978 that since he did 
not report for his scheduled examination his claim was 
denied.  In January 1979 the veteran replied that he was 
willing to report for an examination and one was scheduled in 
March 1979.  The veteran did not report; however, and he was 
notified in March 1979 that since he did not report for his 
scheduled examination his claim was denied.  He did not 
appeal this decision or indicate that he would be willing to 
report for an examination.  

Received in April 1986 was an undated medical treatment 
record (approximately in 1984) from Tri-City Hospital when 
the veteran was age 34 that shows treatment for release of 
left carpal tunnel syndrome.

A claim for pension was received in December 1994 from the 
veteran based on multiple disabilities to include spina 
bifida occulta C7 but no other back condition.  Copies of 
private medical records from Palomar Medical Center and Tri-
City Community Health Center, Vista Community Clinic were 
submitted with his claim.  

These records show that when the veteran was hospitalized at 
Palomar Medical Center in December 1992 for chest pain, in 
his past medical history he reported hospitalization for a 
bleeding ulcer and surgery for left carpal tunnel syndrome.  
He denied having a history of exertional back pain, other 
operations or serious illnesses.

In April 1993 the veteran was seen at Palomar Medical Center 
with complaints of mid back and neck pain after hitting his 
back on a corner of something (illegible word).  He reported 
no history of back problems.  Clinical findings revealed his 
lumbar spine was "okay."  The diagnosis was acute thoracic 
spine contusion with muscle spasm.  

The veteran was seen at Palomar Medical Center in May 1994 
with complaints of back and neck pain due to a fall.  He 
tripped and fell while walking and hit his head on a carpeted 
floor at home.  He mentioned that his knee gave way and he 
fell.  The pertinent diagnosis was acute lumbar spasm.  
Radiology diagnoses based on May 1994 X-rays show disc 
narrowing at L1-2 and L2-3 with mild spondylosis and probable 
grade I anterior listhesis of L5 with respect to S1.  

In July 1994 Vista Community Clinic at Tri-City Community 
Health Center provided a summary of clinic visits since 
January 1991.  The veteran was initially seen in January 1991 
for non-radiating lower back pain of three to four days 
duration.  In August 1991 he complained of low back pain with 
history of L4 compression.  The records show complaints of 
back pain in 1992, 1993 and 1994.  In June 1994, the 
pertinent diagnoses were chronic degenerative lumbar spine 
disease and mild spondylosis.  

Records received in January 1995 include a medical history 
questionnaire completed in April 1994 for the Department of 
Health Services for the County of San Diego, wherein for 
physical complaints the veteran noted that his back hurt.  

VA outpatient treatment records from the San Diego Medical 
Center for the period from May 1994 to January 1995 show that 
the veteran presented with complaints of continued low back 
pain.  In December 1994 the assessment was chronic low back 
pain and medication was prescribed.  X-rays of the spine 
showed mild osteoarthritis with normal disc spaces and no 
fracture.  

In March 2000, the veteran sought to reopen his claim.  He 
was notified by letter from the San Diego RO that service 
connection had been previously denied for a back condition.  
He was informed that new and material evidence was needed to 
reopen his claim and as to the type of evidence needed for a 
well-grounded claim.  

In July 2000 the veteran submitted additional medical 
evidence consisting of duplicate copies of medical records 
from the Palomar Medical Center and from Vista Community 
Clinic.  In addition, the records contained an August 1994 
request for a TENS unit and an additional Canadian crutch, a 
pain management procedure discharge instructions after an 
epidural steroid injection, and records of treatment for 
unrelated disorders.  

An August 1984 report of a neurological evaluation states 
that examination of the spinal canal revealed a mild 
scoliosis to the left of the mid-thoracic spine.  The veteran 
reported discomfort in the right posterior paracervical area 
with head turning to the left, right and extension.  With 
forward flexion of the lumbosacral spine to 20 degrees, he 
reported discomfort in the midline of the lumbar spine.  

The veteran was seen in April (year illegible) in an 
emergency department after being in a head on motor vehicle 
accident as a passenger.  The assessment was severe cervical 
strain and thoracic spine strain.  

Other records submitted show that the veteran was afforded a 
rheumatology consultation because of arthritis during a 
hospitalization in March 1994 for severe depression.  The 
veteran reported having had difficulty with arthritis pain, 
predominantly involving the neck and back for the last 15 
years.  A diagnosis of rheumatoid disease had been 
entertained but never been substantiated.  A March 1994 x-ray 
of the lumbar spine was normal.

Dr. R.K.M. wrote in May 1994 that he initially saw the 
veteran in 1986 on a referral at which time Dr. M. performed 
a left carpal tunnel release.  The veteran was now referred 
from the Vista Community Clinic after suffering a fall.  The 
veteran reported that he first hurt his back in a Marine Corp 
injury in 1973 and re-hurt it in 1976.  He was hospitalized 
at Tri City West approximately in 1976.  He had had no 
treatment for his back since then, but stated that it had 
continued hurting.  Examination findings were reported.  X-
rays of the lumbar spine revealed a grade I slip of L5 on S1, 
but without any pars defect.  There was some disc narrowing 
at L5-S1 and some facet arthrosis at the lower two segments.  
All vertebra were intact.  There was mild spondylosis at the 
upper lumbar spine.  The pertinent diagnosis was chronic 
degenerative lumbar spine disease.  A few days later, in June 
1994, Dr. M. noted that the veteran's back was chronically 
sore and he had back troubles for about 20 years.  The doctor 
did not see anything on physical examination or x-rays that 
looked like any serious acute problem.  

In July 2000 the veteran also submitted records that included 
unidentified outpatient treatment records showing that in 
November 1987 the veteran slipped and fell on his back.  He 
had pain in the right lumbar area.  He had limited flexion 
and guarding of the lumbar area.  In April 1990 the veteran 
had complaints of back pain and related a history of an 
injury in service.  The diagnosis was acute low back pain.

VA outpatient treatment records from 1994 to 2000 show that 
the veteran continued to be seen for complaints of low back 
pain; assessments were chronic back pain and spinal stenosis.  

At his personal hearing in September 2002, the veteran 
testified as to circumstances surrounding a back injury in 
service.  He saw a private doctor after service but indicated 
that he did not have his records and the doctor could not be 
located.  He mentioned other medical records that had been 
previously submitted and apparently were of record.  He 
testified that several of his current doctors had told him 
that his back problems were related to service.  He further 
testified that the state of California, Medi-Cal, might have 
his medical records from 1974 forward but he did not know how 
long they keep them.  

Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)). However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Service connection can also be granted for certain 
chronic diseases, including arthritis, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. 1101, 1112(a)(1), 1113 
(West 2002); 38 C.F.R. 3.307, 3.309(a) (2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of a low back 
injury.  

The rating decision dated in March 1979 was a final, 
unappealed decision.  The claim for service connection for 
residuals of a low back injury was denied.  The veteran was 
notified by a letter dated in March 1979.  The veteran did 
not appeal the denial within the appeal period and the 
decision is now final.

Although in a December 2001 rating decision, the RO reopened 
the claim for service connection for residuals of a lumbar 
strain and denied the claim on the merits, as previously 
noted, the Board must make its own determination as to 
whether reopening is proper because an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Since the March 1979 decision, additional evidence has been 
added to the record in conjunction with the veteran's attempt 
to reopen his claim.  The Board has reviewed the evidence 
submitted subsequent to the March 1979 decision, in the 
context of all the evidence of record, and finds there is 
evidence showing that the veteran has complaints of chronic 
back pain, x-ray evidence of degenerative changes of the 
lumbosacral spine and spinal stenosis.  The Board finds that 
this is new evidence and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Consequently, the claim of service connection 
for residuals of a back injury is reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The Board has reopened the claim of entitlement to service 
connection for residuals of a low back injury and additional 
development is needed prior to appellate review.  

In addition, the Board finds that a liberal reading of the 
veteran's statement submitted in February 2002 includes 
disagreement with the RO's denial of entitlement to service 
connection for spina bifada of the cervical spine claimed 
also on an aggravated basis.  When there has been an initial 
RO adjudication of a claim and an NOD has been filed as to 
its denial, the appellant is entitled to a statement of the 
case (SOC), and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC should furnish the 
veteran a development letter on the issue 
of entitlement to service connection for 
residuals of a low back injury and on the 
issue of entitlement to service 
connection for spina bifada of the 
cervical spine to include on an 
aggravated basis, consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The VBA AMC should request from the 
San Diego VA Medical Center the report of 
an MRI performed in February 1997 and the 
report of an EMG performed approximately 
in August 2000.  Also, the VBA AMC should 
obtain VA treatment records of the 
veteran from October 2000 to the present.

4.  After obtaining any necessary 
authorization from the veteran, the VBA 
AMC should request from Medi-Cal of the 
State of California medical records 
pertaining to low back treatment from 
1974 to 1990.  If these records are 
unavailable, a negative reply is 
requested.  

4.  After any additional information has 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations for the purpose of 
ascertaining the etiology and severity of 
any current low back disability.  The 
examinations should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  

The examiner(s) must express an opinion 
as to the following: 

(a) What is the diagnosis of the 
veteran's current low back disorder(s)? 

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin? 

Any opinions expressed should be 
accompanied by a complete rationale. 

The claims file must be made available to 
and reviewed by the examiner(s) pursuant 
to the examination(s).  The examiner(s) 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  In addition, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate on a de novo basis, the issue 
of entitlement to service connection for 
residuals of a low back injury.  

8.  The VBA AMC should issue the veteran 
an SOC on the issue of service connection 
for spina bifida of the cervical spine.  
It should advise him of the period of time 
within which the he must furnish VA with a 
substantive appeal on this issue, in order 
to perfect his appeal.  If the veteran 
perfects his appeal by timely submitting a 
substantive appeal, the case should be 
returned to the Board for further 
appellate review  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations, not previously provided, pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2002). 



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 



